Action by a licensed insurance brokerage agency against an insured, for which the agency procured two policies of insurance, to recover as damages the amount of commission the agency would have earned if the policies had not been cancelled, or the reasonable value of the services rendered in procuring the policies. The appeals are from an order of the Appellate Term, by permission of that court, which (1) reversed an order of the City Court of the City of New York, Queens County, granting the agency’s motion for summary judgment and the judgment entered thereon, (2) denied the motion for summary judgment, and (3) dismissed the appeal from an order dated April 11, 1957 denying in part a motion to resettle the order dated March 25, 1957. The agency appeals from so much of the order of the Appellate Term as reversed the order dated March 25, 1957 and the judgment entered thereon, and denied its motion for summary judgment. The insured appeals from so much of the order of the Appellate Term (designated in the notice of appeal as a determination, order and judgment) as failed to grant summary judgment in its favor and as dismissed the appeal from the order dated April 11, 1957. Order of the Appellate Term modified on the law by striking therefrom the word “denied” and by substituting therefor the words “striking out the answer denied, and summary judgment dismissing the complaint granted.” As so modified, order unanimously affirmed, with costs in all courts to respondent-appellant. In our opinion, respondent-appellant is entitled to judgment dismissing the complaint despite the absence of a cross motion on its behalf. (Rules Civ. Prac., rule 113.) Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfield, JJ.